DETAILED ACTION
Claims 1-4, 12-39 and 43 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears beginning on the following page.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael M. Pritzkau on February 7, 2022.


a concentration layer including an array of optical concentrators, each optical concentrator formed as a horn including a planar concentrator input area and a concentrator output area that is smaller than the planar concentrator input area such that each concentrator concentrates a portion of an input light beam received at the planar concentrator input area into the concentrator output area, each horn including an output end defining the concentrator output area; and 
a modulation layer including an array of light modulators with each light modulator having a modulator input area that is supported in optical communication with the concentrator output area of one of the optical concentrators for modulating said portion of the input light beam and said light modulators are spaced apart from one another in the modulation layer based on a ratio of the planar concentrator input area to the modulator input area to form gaps between adjacent ones of the light modulators in the array of light modulators each light modulator including a modulator core including a Faraday material formed as a Faraday post having opposing ends such that a first end of the Faraday post defines the modulator input area confronting the concentrator output area of a given one of the horns and the first end of the Faraday post supports a dielectric post at least partially within an interior volume of the given one of the horns but not completely filling the horn.

2. (original) The spatial light modulator system of claim 1 wherein each light modulator includes a given Faraday material having a lateral area and a thickness such that the lateral area corresponds to the modulator input area and said lateral area is larger than the concentrator output area.  

3. (original) The spatial light modulator system of claim 1 wherein each light modulator includes a given Faraday material having a lateral area and a thickness such that the lateral area corresponds to the modulator input area and the lateral area in cooperation with the thickness causes the Faraday material to exhibit a single stable magnetic domain.  

4. (previously presented) The spatial light modulator system of claim 1 wherein each light modulator includes a given Faraday material having a lateral area and a thickness, said lateral area corresponding to the concentrator input area and having said thickness that causes the Faraday material to be magnetically unstable and form more than one magnetic domain.  

5-11. (canceled)

1 wherein a free end of the dielectric post supports an anti-reflection layer.

13. (currently amended) The spatial light modulator system of claim [[11]] 1 wherein the dielectric post extends from the Faraday post through the concentrator output area of the given one of the optical concentrators. 

14. (original)  The spatial light modulator system of claim 13, further comprising:
an electrically conductive coil surrounding the Faraday post: and 
a waveguide interposed between the modulator core and the electrically conductive coil.

15. (original)  The spatial light modulator system of claim 14 wherein the electrically conductive coil defines a cylindrical peripheral outline.

16. (currently amended) The spatial light modulator system of claim [11] 1 wherein the aforerecited dielectric post is a first dielectric post that directly contacts the end of the Faraday post and the modulator core further includes a second dielectric post supported by an opposing end of the Faraday post, opposite the first dielectric post, that directly contacts the opposing end of the Faraday post such that the Faraday post is sandwiched between the first dielectric post and the second dielectric post.

17. (original)  The spatial light modulator system of claim 16 wherein a free end of the second dielectric post, opposite the Faraday post, supports an anti-reflection layer.

18.  (currently amended) The spatial light modulator system of claim [[10]] 1 wherein said Faraday post is a cylinder extending between the opposing ends. 

19. (currently amended) The spatial light modulator system of claim [[10]] 1 further comprising:
	one of a plurality of electrically conductive coils surrounding each modulator core for controlling a magnetic state of the Faraday material responsive to control signals and said electrically conductive coil is supported within at least one of said gaps.

20. (original)  The spatial light modulator system of claim 19 further comprising:
	a printed circuit board that supports the electrically conductive coil of each modulator core in the array of spatial light modulators and which is in electrical communication with each electrically conductive coil for coupling said control signals thereto.

21. (original) The spatial light modulator system of claim 20 wherein the printed circuit board defines a modulator core aperture that receives the modulator core of each spatial light modulator.

22. (original) The spatial light modulator system of claim 21 wherein the Faraday material of each light modulator passes through one of the modulator core apertures defined by the printed circuit board.

23.  (currently amended) The spatial light modulator system of claim 1 wherein each light modulator includes a second end of the Faraday material.  

24. (original) The spatial light modulator system of claim 23 wherein the flux return system includes a tubular flux return member that surrounds the modulator core of each light modulator.

25. (original) The spatial light modulator system of claim 24 wherein the tubular flux return member is cylindrical and elongated.

26. (original) The spatial light modulator system of claim 24 wherein the tubular flux return member includes first and second opposing ends and a first flux return member is supported at a selected one of the first opposing end and the second opposing end to at least partially close the selected one of the first opposing end and the second opposing end, and the first flux return member defines a first aperture through which the modulator core passes for each light modulator.

27. (original) The spatial light modulator system of claim 26 further comprising:
a second flux return member supported at an opposite one of the first opposing end and the second opposing end of the tubular flux return member to at least partially close the opposite one of the first opposing end and the second opposing end and the second flux return member defining a second aperture through which the modulator core passes for each light modulator.



29. (previously presented) The spatial light modulator system of claim 28 wherein the flux return system includes a second flux return sheet defining a second plurality of modulator core apertures receiving the array of light modulators such that the second flux return sheet is in magnetic flux communication with the second end of the Faraday material of each light modulator.

30. (previously presented) The spatial light modulator system of claim 29 wherein the flux return system includes a plurality of flux return members for conducting the magnetic flux between the first flux return sheet and the second flux return sheet and positioned between the light modulators in the array of light modulators.

31.  (currently amended) The spatial light modulator system of claim 1 further comprising: an exit layer including an array of optical elements in optical communication with the array of light modulators, each optical element including an input area and an output area that is larger than the input area such that each optical element expands a modulated output light beam received from an associated modulator in the array of light modulators 

32.  (currently amended) The spatial light modulator system of claim 31 wherein the exit layer includes [[a]] an exit horn array made up of a plurality of exit horns such that each exit horn corresponds to one of the optical elements. 

33.  (currently amended) The spatial light modulator system of claim 31 wherein the exit layer includes an array made up of a plurality of concave lenses such that each concave lens of the array corresponds to one of the optical elements.

34.  (currently amended) The spatial light modulator system of claim 32, further comprising: a dielectric material filling a cavity defined by each exit horn.

exit horn.

36.  (currently amended) The spatial light modulator system of claim 32 wherein an exit dielectric post at least partially within an interior volume of one of the exit horns.

37.  (currently amended) The spatial light modulator system of claim 36 wherein a free end of the exit dielectric post supports an anti-reflection layer.  

38.  (currently amended) The spatial light modulator system of claim 37 wherein the exit dielectric post extends from the Faraday post through an input area of one of the exit horns.

39.  (currently amended) A method for producing a spatial light modulator system, said method comprising: 
forming a concentration layer including an array of optical concentrators, each optical concentrator formed as a horn including a planar concentrator input area and a concentrator output area that is smaller than the planar concentrator input area such that each concentrator concentrates a portion of an input light beam received at the planar concentrator input area into the concentrator output area, each horn including an output end defining the concentrator output area; and 
arranging a modulation layer to include an array of light modulators with each light modulator having a modulator input area that is supported in optical communication with the concentrator output area of one of the optical concentrators for modulating said portion of the input light beam and said light modulators are spaced apart from one another in the modulation layer based on a ratio of the planar concentrator input area to the modulator input area to form gaps between adjacent ones of the light modulators in the array of light modulators, each light modulator including a modulator core including a Faraday material formed as a Faraday post having opposing ends such that a first end of the Faraday post defines the modulator input area confronting the concentrator output area of a given one of the horns and the first end of the Faraday post supports a dielectric post at least partially within an interior volume of the given one of the horns, but not completely filling the horn.

40-42. (canceled) 

43.  (currently amended) A method for modulating an input light beam in a spatial light modulator system, said method comprising: 
arranging a concentration layer to include an array of optical concentrators, each optical concentrator formed as a horn including a concentrator input area and a concentrator output area that is smaller than the concentrator input area such that each concentrator concentrates a portion of an input light beam received at the concentrator input area into the concentrator output area, each horn including an output end defining the concentrator output area; and 
configuring a modulation layer to include an array of light modulators with each light modulator having a modulator input area that is supported in optical communication with the concentrator output area of one of the optical concentrators to modulate said portion of the input light beam and spacing apart the light modulators from one another in the modulation layer based on a ratio of the concentrator input area to the modulator input area to form gaps between adjacent ones of the light modulators in the array of light modulators, each light modulator including a modulator core including a Faraday material formed as a Faraday post having opposing ends such that a first end of the Faraday post defines the modulator input area confronting the concentrator output area of a given one of the horns and the first end of the Faraday post supports a dielectric post at least partially within an interior volume of the given one of the horns, but not completely filling the horn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1, 39 and 43 the prior art taken either singly or in combination fails to anticipate or fairly suggest the spatial light modulation system, a method for producing said spatial light modulation system and or a method for modulating light using said spatial light modulation system as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of December 13, 2021 page 13.  Particularly, the inclusion of limitations of claims 10-11, requiring the modulator core to be a Faraday material and to have the optical concentrators be horns with a dielectric post at least partially within an interior volume of the given one of the horns but not completely filling the horn in combination with the other limitations is not anticipated or fairly suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to overcome prior art rejections and to amend the claims for consistency and otherwise place the application in condition for allowance.  See co-filed interview summary.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                              February 7, 2022